—In consolidated proceedings to settle the final accounts of two testamentary trusts, the petitioner Morgan Guaranty Trust Company of New York appeals, as limited by its brief, from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated March 31, 1997, as denied its application for reasonable trustee’s commissions pursuant to SCPA 2312 and awarded it commissions pursuant to SCPA 2309, and the estate of Dorothy J. Prankard cross-appeals from so much of the same order as failed to award interest on sums that the petitioner was directed to reimburse to the trusts as constituting excess payments of commissions.
Ordered that the order is reversed insofar as appealed and cross-appealed from, without costs or disbursements, and the matter is remitted to the Surrogate’s Court, Westchester County, for a hearing on the reasonableness of the petitioner’s application for commissions under SCPA 2312 (2).
SCPA 2312 provides that for trusts, such as those at issue here, which have a principal value of more than $400,000, “a corporate trustee shall be entitled to such commissions as may be reasonable”, unless the governing instrument specifically provides for a different compensation (SCPA 2312 [2]). Therefore, the statute allows a corporate trustee to claim reasonable compensation as a matter of right.
The respondent-appellant has conceded, upon oral argument, that SCPA 2312 (2) is controlling. However, it is the petitioner’s burden to prove the reasonableness of its application, and therefore, the matter is remitted for a hearing on that issue.
In the event the Surrogate determines that the trustee improperly claimed and paid to itself unreasonably large commissions, the judgment for any sum directed to be paid to the estates shall include an award of interest (see, Matter of Smathers, 4 AD2d 784). Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.